*111Voto separado de los
Jueces Asociados Señores Rigau y Dávila
San Juan, Puerto Rico, a 2 de febrero de 1966
Estamos de acuerdo con la sentencia que se ha dictado en este caso. Pero creemos que, en el mejor interés público y en el mejor interés de la administración de la justicia en Puerto Rico, es útil que se hagan manifestaciones adicionales.
El presente caso representa una anomalía que debemos señalar para reprobarla. La acción a que se contrae este caso fue incoada en octubre de .1961 al amparo de una legislación que establece un procedimiento de carácter “sumario” para tramitar este tipo de reclamaciones. Este Tribunal ha dicho que el propósito primordial de ese procedimiento sumario es acelerar el proceso y la decisión del pleito.
En 1961 el Secretario del Trabajo de Puerto Rico, en representación de la trabajadora peticionaria, radicó la pre-sente demanda contra un abogado en reclamación de $129.30 por .concepto de salarios, más la suma que provee la ley como penalidad. Aunque la parte demandante recibió copia de una contestación a la demanda, el Tribunal no recibió el original de la misma y en 27 de diciembre de 1962 — ¡hace tres años! —una sala del Tribunal de Distrito concedió al demandado un término de 10 días para que radicase en el Tribunal el original de su contestación a la demanda. No lo hizo.
*112En enero de 1965 la parte demandante radicó una moción solicitando que se dictara sentencia sumaria en su favor. A dicha moción acompañó las declaraciones juradas necesarias “de las cuales surge claramente el derecho de la trabajadora a las sumas reclamadas,” como expresa la sentencia de este Tribunal.
A pesar de que el demandado no contestó la moción sobre sentencia sumaria el Tribunal de Distrito se negó a dictar sentencia, contra el abogado demandado y a favor de la demandante, no obstante ser su deber hacerlo. Regla 36.5 de Procedimiento Civil.
Al ver su caso y la ley derrotados en el Tribunal de Dis-trito la parte demandante, actuando dentro de ley, solicitó del Tribunal Superior que mediante certiorari revisara los procedimientos habidos en el Tribunal de Distrito. A pesar de lo dispuesto en la antes citada regla y de lo dispuesto en el Art. 4 de la ley para estos casos provista, 32 L.P.R.A. see. 3121 (en el sentido de que si el querellado no radica su contestación dentro del término de ley “el juez dictará sen-tencia contra el querellado, a instancia del querellante, y concediendo el remedio solicitado”) el Tribunal Superior resolvió en 22 de junio de 1965 no haber lugar a la expedición del auto de certiorari solicitado.
La sentencia que hemos expedido revoca esa resolución del Tribunal Superior y ordena que se devuelva el caso a dicho Tribunal para que expida el auto solicitado y resuelva lo que corresponda.
El estudio del expediente completo del caso nos lleva a creer que la actitud del Tribunal de Distrito al negarse a dic-tar sentencia, así como la del Tribunal Superior al negarse a revisar esa actuación, puede que haya respondido en no pequeña medida a la circunstancia de que el demandado es miembro de la profesión legal. Si ésa fuese la situación, baste decir que esta consideración es extraña al deber de adjudicación imparcial de las controversias que tienen los *113tribunales. Ante los tribunales y ante la ley todas las personas deben recibir igual trato. Sería impropio desatender esa norma elemental y básica por consideraciones de un equivocado compañerismo, que no sólo contraviene la buena administra-ción de la justicia sino que en realidad perjudicaría, de sub-sistir, a toda la digna profesión legal. Instamos a todos los compañeros Jueces y abogados a evitar que casos como éste ocurran.